Citation Nr: 0927084	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis, to include as secondary to rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009 at a Travel Board hearing at the above 
VARO; a transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

Additional evidence submitted since the prior final March 
2005 rating decision does not bear directly and substantially 
upon the issue of service connection for arthritis, to 
include as secondary to rheumatic heart disease.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim
	

CONCLUSION OF LAW

Evidence received since the previous final decision in March 
2005, in which the RO denied service connection for 
arthritis, to include as secondary to rheumatic heart 
disease, is not new and material, and therefore the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In April 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision and February 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the April 2006 letter to the 
Veteran.

The RO did not afford the Veteran a VA examination in 
connection with his claim for arthritis, to include as 
secondary to rheumatic heart disease, under 38 C.F.R. 
§ 3.159(c)(4).  However, an examination is not necessary if 
no new and material evidence has been received.  38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that subsection (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A March 2005 rating 
decision denied service connection for arthritis.  The 
Veteran did not appeal that rating action, and it therefore 
became final.  In February 2006, the Veteran filed a request 
to reopen his claim for service connection for this disorder.

The Veteran's rheumatic heart disease has been found to be a 
service-connected disability as of April 1, 1946.

Summarizing the evidence of record at the time of the March 
2005 rating decision, the Veteran's service treatment records 
(STRs) show that rheumatic fever, not accompanied by 
arthritis, was noted at his November 1944 enlistment 
examination.  In December 1944, he was hospitalized for 
scarlet fever.  It was noted that he had been diagnosed with 
rheumatic fever at the age of 14.  The STRs further show that 
in January 1945, a systolic murmur was first reported and he 
was diagnosed with rheumatic fever, complicated with mitral 
valve involvement and pericarditis.

In May 1945 an examiner felt that the Veteran's progressive 
swelling and stiffness in the interphalangeal joints were 
early signs of rheumatoid arthritis.  It was noted in June 
1945 that his symptoms had subsided with therapy.  The 
Veteran was diagnosed with acute multiple arthritis in July 
1945.  In September 1945, he experienced a flare-up of 
rheumatic fever with increased acute joint symptoms.  
Improvement was noted with therapy, and the symptoms returned 
to normal.  In November 1945, the Veteran's diagnosis was 
changed to valvular heart disease with complication of mitral 
insufficiency.  He was also diagnosed with arthritis.  The 
Board of Medical Survey recommended in December 1945 that the 
Veteran be discharged due to vascular heart disease, mitral.

The post-service treatment records show that in 1990 the 
Veteran was noted to have a history of arthritis at VA 
treatment.  An August 1990 X-ray of his lumbosacral spine 
showed rotoscoliosis with asymmetry of the right acetabulum 
conducive to eventual arthritis.

At a September 1995 VA rheumatology examination, it was noted 
that since the Veteran's military service he had suffered 
with intermittent pain and stiffness involving the small 
joints of his hands.  There had been a gradual worsening in 
the last 10 to 12 years and the Veteran said that his hands, 
knees, and hips were painful and stiff.  His hands felt like 
they were swollen, although they did not actually swell.  He 
was not aware of definite swelling of his joints and there 
was no history of rheumatoid nodules.  X-rays showed early 
bony hypertrophic changes consistent with osteoarthritis in 
the right and left index distal interphalangeal joints and 
mild joint space narrowing of the right hip and knee.  The 
examiner found no evidence of rheumatoid arthritis, and he 
opined that osteoarthritic changes were consistent with the 
Veteran's age and were not related to the in-service 
diagnoses of rheumatic fever or acute arthritis.

March 1996 private treatment records from the R.C. showed 
that the Veteran reported experiencing minor, intermittent 
musculoskeletal problems after his active service.  He said 
that over the past several years he had experienced stiffness 
in his hands, with the right more symptomatic than the left.  
The Veteran also complained of bilateral knee pain and hip 
pain.  He was diagnosed with osteoarthritis involving the 
hands, and it was noted that it was not clear that the 
Veteran had ever been diagnosed with rheumatoid arthritis.

X-rays taken as part of a VA examination in January 1998 
showed mild degenerative changes in the right knee, mild 
degenerative changes in the right hip, and severe left L4-5 
facet degenerative changes.  Furthermore, x-rays of the hands 
showed mild degenerative changes involving the second and 
fifth right distal interphalangeal joints.

September 1998 X-rays from VA treatment showed moderate 
degenerative changes bilaterally in the acromioclavicular 
joints.

In February 1999 the Veteran was examined by M.J., M.D., for 
joint pain.  He complained of right knee pain and said that 
all of his joints hurt to some degree, with the worst being 
the fingers, elbows, and knees.  Dr. J examined the Veteran 
and in a "forensic report" opined that there was no sign of 
joint swelling or deformity that would support the diagnosis 
of rheumatoid arthritis.  However, Dr. J noted that if it was 
true that the Veteran had had multi-joint pain following his 
illness in service, he had either had some illness other than 
rheumatic fever or had an unusual variant of the disease.  
Dr. J further opined that the joint changes and stiffness of 
the neck and fingers were permanent, and that the shoulder 
problem was potentially reversible if attended-to promptly.

In August 2004 E.F.H., ARNP, FNP, who treated the Veteran at 
the Spokane VA Medical Center, wrote that he had been 
diagnosed with acute arthritis in July 1945 and that she had 
been treating him for arthritis since 1991.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, January 2000 
VA treatment records with Ms. H indicate that the Veteran had 
arthritis and was taking Tylenol.  At the time of June 2000 
treatment, he was taking Naproxen.  It was noted that the 
Veteran had arthritis at August 2004 VA treatment.  

The Veteran submitted an annotated copy of the September 1995 
rheumatology examination report on which he indicated his 
disagreements with the findings.  He wrote that he did not 
know how the examiner determined the range of motion 
measurements, that his toes were not examined, and that his 
right hip was more painful than the left hip.  He also wrote 
that he still had pain and arthritis at the time of his 
discharge and indicated that his Naval records showed active 
arthritis at the time of discharge.  The Board notes the STRs 
show that, although the Veteran was noted to have arthritis 
in November 1945, at the December 1945 Medical Survey which 
led to his discharge the sole diagnosis had been vascular 
heart disease, mitral.  Furthermore, the Board notes that 
even if the Veteran's contentions regarding the September 
1995 rheumatology examination were assumed to be true, they 
would not tend to show that his current arthritis is related 
to his military service.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for arthritis, to include as 
secondary to rheumatic heart disease.  Although the treatment 
records submitted since the March 2005 rating decision do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
evidence, because they do not bear directly and substantially 
on the issue at hand.  In this regard, these reports do not, 
nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
Veteran currently has arthritis which is of in-service 
origin.  Specifically, none of the new evidence provides 
competent information to link his currently diagnosed 
osteoarthritis to his military service or any incident that 
occurred therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his arthritis is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, arthritis 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for arthritis, to include as secondary to 
rheumatic heart disease.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for arthritis, to include as 
secondary to rheumatic heart disease, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


